Citation Nr: 1427433	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  06-27 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia, to include as secondary to service-connected postoperative cervical strain with anterior cervical diskectomy, fusion, left forminotomy. 

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant and his friends



ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 (service connection claim and 1151) and June 2006 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

This case was previously before the Board in October 2009 when the claims were remanded for further development.  In May 2011, the Board dismissed claims for entitlement to service connection for ischemic colitis and hypertension and once again remanded the issues currently on appeal.  

In November 2012, the Board again remanded the Veteran's claims for further development.  A supplemental statement of the case was issued in February 2013.   

In May 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2013).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  

The Board apologizes for the delay in the adjudication of this case. 

The Board notes that the Veteran testified before a Veterans Law Judge in an August 2009 hearing and such hearing transcript is associated with the claims file.  However, during the pendency of the appeal, the Veterans Law Judge retired.  As such, the Veteran was notified in a February 2014 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707.  The Veteran has not indicated that he wishes to have an additional hearing.  As such, the Board may proceed on the appeal.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  Autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia was not shown during active duty, was not diagnosed until many years post-service, and the evidence fails to establish an etiological relationship between the Veteran's autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia, and his active service or to his service-connected postoperative cervical strain with anterior cervical diskectomy, fusion, left forminotomy.

2.  The weight of the evidence does not establish autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia as a result of any care or treatment by VA.

3.  The evidence does not establish the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected neuropathy and radiculopathy due to nerve damage, left upper extremity associated with cervical strain or his postoperative cervical strain with anterior cervical diskectomy, fusion, left forminotomy.


CONCLUSIONS OF LAW

1.  Autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia was not incurred in or aggravated by service, nor is it proximately due to or the result of his service-connected postoperative cervical strain with anterior cervical diskectomy, fusion, left forminotomy.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).

3.  The criteria for a total disability rating based on individual unemployment have not been met at this time. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is seeking entitlement to service connection for autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia, to include as secondary to service-connected postoperative cervical strain with anterior cervical diskectomy, fusion, left forminotomy.  

Multiple VA examinations and opinions address this question.  A March 2006 VA examiner noted that the Veteran had a diagnosis of autonomic dysreflexia which became symptomatic many years after the cervical spinal condition became manifest.  She noted that a review of the medical records reveals that the Veteran does not have a severe cervical spinal cord injury or disease so as to result in autonomic dysfunction.  Therefore she opined that the Veteran's cervical spine strain was not likely to be the cause of the autonomic dysreflexia, providing some evidence against this claim.

In a July 2010 VA opinion the VA examiner noted that autonomic dysreflexia has been described in persons who had spinal cord injury.  She noted that when autonomic dysreflexia occurs, it is most commonly occurring in the first year after the spinal cord injury.  The VA examiner indicated that in the Veteran's case, he did not have signs of a significant spinal cord injury in 1959 and in addition to this, many years lapsed between the spine cord injury and the onset of his syncope.  

The July 2010 VA examiner noted that it is reasonable to suggest that he might have had another spinal cord trauma or injury in 2004 caused by a severely herniated disk.  She indicated that this would be expected to cause myelopathy which in fact would be indicated in his neurological examinations.  However, she opined that this was not the case.  She noted that although the Veteran did present with increased neck pain, his medical history and physical examinations indicate that he was able to play golf and was very active at the time just prior to his initial surgery in January 2005.  Therefore, she stated there is no evidence from his neurological examinations or his history that he had a significantly neurological deficit to include spinal cord injury at that time.  She concluded that there appears to be no indication of a significant spinal cord injury so as to cause autonomic dysreflexia.  She opined that it is more likely that the Veteran's syncopal episodes were caused by the cardiac arrhythmia for which he is now treated and for which he has received pacemaker implantation, providing more evidence against this claim. 

In a March 2011 addendum opinion, the July 2010 VA examiner, noted that spinal cord lesions above T6 can cause the phenomenon of autonomic dysreflexia.  She noted that this is a manifestation of the loss of coordinated autonomic responses to demands on heart rate and vascular tone.  She stated that common clinical manifestations are headache, diaphoresis, and increased blood pressure.  Flushing, piloerection, blurred vision, nasal obstruction, anxiety, and nausea may also occur.  The VA examiner indicated that the severity of the attacks range from asymptomatic hypertension to hypertensive crisis complicated by profound bradycardia and cardiac arrest.  She noted that the severity of the spinal cord injury influences both the frequency and severity of the attacks. 

The VA examiner indicated that according to the MRI and neurological findings the Veteran did not have a severe spinal cord lesion/damage.  She stated that his neurological examination prior to surgery showed a normal gait, and no upper motor neuron (spinal cord lesion) findings in October 2003.  

In this regard, it was noted that the Veteran was active and playing golf up until October 2003 and this is not the picture of a patient with significant spinal cord damage so as to cause an autonomic dysreflexia.  Therefore, she opined that in this Veteran's case, the severity of his cardiac event (cardiac asystole) is not and does not indicate spinal cord injury to the extent so as to cause the symptoms of autonomic dysreflexia.  She noted the fact that a cardiac rhythm tracing of the Veteran in November 2004 showed torsade de points which is related to a Long QT syndrome and this is a life threatening cardiac arrhythmia which can be caused by medications, electrolyte imbalances or genetics.

The May 2011 examiner noted that after taking all of these factors into consideration it was her opinion that it is less likely than not that the service-connected disorder of cervical strain had any significant clinical effect upon the Veteran's cardiac arrhythmia or asystole, to include causation or aggravation of the condition.  She opined that it was more likely that his cardiac condition was related to Long QT syndrome which was identified on his rhythm strips prior to his episode of systole and subsequent pacemaker placement, providing more evidence against this claim.

In an October 2013 VHA medical opinion a neurologist opined that he believed it was unlikely (less than 50 percent likelihood) that the Veteran's cardiac malfunctions/sinus bradycardia is due to autonomic dysreflexia.  He noted that the Veteran's medical records indicate that the Veteran was diagnosed with a significant cervical strain following a July 1959 automobile accident.  He noted that whiplash injuries may certainly cause musculoligamental sprain/strain and he reportedly did spend 10 months in cervical traction.  

The VHA examiner noted that susceptibility to autonomic dysreflexia begins after the period of spinal shock has passed following major spinal cord injury with lesions above T6 and typically about the time the tendons then become hyperreflexic.  He noted that it is unusual to see autonomic dysreflexia during the first 12 to 16 weeks after a spinal cord injury, but it does usually appear within about a year.  

He noted that he did not believe that it would appear 45 years later.  

The VHA examiner indicated that there would have been clear signs of significant spinal cord pathology (but no documentation in the records from that time period) after a period of spinal shock if hypothalamic and brainstem regulation of the sympathetic nervous system is disrupted, leaving parasympathetic system unopposed and resulting in bradyarrhythmias.  He noted that there is no documentation that the Veteran suffered from transient quadriplegia after the accident and this is important, but records from the US Naval Hospital in San Diego, dated January 8, 1960, noted he was able to crawl out of the car, had severe tingling in both arms and could not move his left elbow, wrist, or fingers.  He noted that there is documentation the he also complained of neck pain and could not hold his head up.  The VHA examiner stated that the exam at the US Naval Hospital in 1960 revealed tenderness over the 5th to 7th cervical vertebrae spinous processes but no muscle weakness, atrophy, sensory loss or abnormal tendon reflexes. 

This medical opinion provides yet more evidence against this claim of high probative value.

The Veteran has also submitted a private opinion.  In a July 2010 private opinion, the treating physician noted that it is possible that the Veteran's cardiac issues may be related to his cervical spinal issues.  

The probative value of this "positive" opinion is limited.  Significantly, this opinion is speculative in nature.  It is well-established that a speculative opinion cannot be used to establish a claim for benefits. See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection). 

Simply stated, no one would suggest that this claim is not "possible" (a zero chance that there is a connection, as the Veteran has contented).  However, this is not the basis the Board evaluates the evidence.  The critical question is whether it is at least as likely as not (a 50% or greater chance) that the Veteran's contention is correct.  In this regard, the private opinion says little. 

The Board finds that the VA opinions and VHA opinion, together, are adequate for evaluation purposes.  Significantly, they considered the Veteran's history, records and provided sufficient rationale for the opinions stated.  They provide evidence against this claim, making it less than likely such a connection exists.  

The Board has also considered the statements made by the Veteran relating his autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia, to his service-connected postoperative cervical strain with anterior cervical diskectomy, fusion, left forminotomy.  In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia.  Jandreau, 492 F.3d at 1377, n.4 ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').  It is true that he is competent to identify symptoms such feeling faint or blacking out.  However, because autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia are not the type of disorders that are diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the claimed etiology of the Veteran's autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia is found to lack competency and thereby probative value.

Therefore, after weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to service connection for autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia as secondary to service-connected postoperative cervical strain with anterior cervical diskectomy, fusion, left forminotomy. 

In this regard, it is important for the Veteran to understand that even if the Board were to ignore the first VA examinations (which did not answer all pertinent issues in this case) the last medical opinion, the VHA opinion, provides highly probative evidence against this claim, outweighing all evidence that supports the claim. 

The Board also considers the theory of entitlement to service connection for autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

As an initial matter, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia.  A June 1960 separation examination reflected a normal clinical evaluation of his heart.  Next, post-service evidence do not reflect autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia for many decades after service discharge.  The Board has also considered the Veteran's statements regarding continuity of symptoms of his autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia since service.  However, in a very recent decision the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia are not a diseases identified under 3.309(a).  As such, continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate a problem the Veteran has today that is connected to any problem he had in service.  The service and post-service evidence provide particularly negative evidence against this claim. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his current autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia falls, outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In support of his claim, the Veteran has submitted various internet articles generally discussing autonomic dysreflexia.  The Court has held that a medical article or treatise 'can provide important support when combined with an opinion of a medical professional' if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least 'plausible causality' based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on this article as it was written to explain general medical principles, and not the specific facts in this case, which does not appear connected to this case.  In any event, the probative value is clearly outweighed by the VHA medical opinion. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II.  1151

In order for the Veteran to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the Veteran; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

38 U.S.C.A. § 1151 provides that compensation under Chapters 11 and 13 of 38 U.S.C. shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service connected.  For the purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and: 

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary [of VA], either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was --

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or 

(2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary (including by a service-provider used by the Secretary for such purpose under section 3115 of this title) as part of an approved rehabilitation program under chapter 31 of this title.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that the VA failed to operate on his service-connected cervical spine disability in a timely manner, thereby causing his autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia.  He therefore contends that he is entitled to compensation under the provisions of 38 U.S.C.A § 1151.

In October 2013, the Veteran's claim was reviewed by a VHA examiner.  The VHA examiner opined that it is unlikely (less than 50 percent likelihood) that the decision regarding scheduling the Veteran's cervical surgery had any impact on his cardiac disturbance.  He noted that he was unable to find evidence that the Veteran suffers from autonomic dysreflexia, so he does not feel that a delay in spinal surgery contributed to his bradyarrhymias, although pain in general (including neck pain), if severe enough, may trigger vasovagal syncope.  There are no other opinions of record. 

Following a review of the evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia.  The October 2013 VHA examiner determined that it was unlikely that the scheduling of the Veteran's cervical surgery had any impact on his cardiac disturbance.  Without establishing such a cause and effect relationship (i.e., no proximate cause), there is no need to address the question of whether there was carelessness, negligence, etc. in the scheduling of his cervical surgery. 

The Veteran has not presented or identified any medical evidence refuting this VHA examiner's unfavorable conclusion.  He is certainly competent, even as a layman, to comment on things within the perception of his five senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Nonetheless, the Veteran is not competent to opine on questions of causation, negligence, or reasonable foreseeability of medical risks peculiar to the scheduling of cervical spine surgery. These determinations are based upon findings that are medically complex in nature and simply not readily amenable to lay comment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease that necessarily involved complex medical issues).  Indeed, contrary to his assertions, the medical evidence, as highlighted by the examiner, show that there is no relationship between the timing of his cervical spine surgery and his heart problems.  The Board finds the October 2013 VHA opinion to be the most probative evidence as to whether the Veteran suffers from disability related to the scheduling of his cervical spine surgery. 

Thus, under these circumstances, the claim for compensation under the provisions of 38 U.S.C.A. § 1151 must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent evidence weighs against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. TDIU

The Veteran is also seeking total disability based on individual unemployability. Under VA regulations a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more. 38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.

In this case, the Veteran is currently service connected for neuropathy and radiculopathy due to nerve damage, left upper extremity associated with cervical strain (30 percent) and for postoperative cervical strain with anterior cervical diskectomy, fusion, left forminotomy (30 percent).  Together he has a combined evaluation of 50 percent.  Therefore, the Veteran does not meet the schedular criteria for a TDIU rating.

VA regulations provide that veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular standards of section 4.16(a) may be referred to the Director, Compensation and Pension Service, for extra-schedular consideration of TDIU.  However, in this case the Board finds referral for consideration of extra-schedular TDIU is not warranted.

The Board acknowledges the record contains some suggestion the Veteran is currently unable to work, including the Veteran's consistent lay statements and a November 2006 letter from the Veteran's private physician which notes that given his history and a physical examination, including severe weakness in his hands, forearm, and upper extremities, bilaterally, the Veteran is permanently totally disabled.  

Significantly, in issuing this opinion the November 2006 private examiner considered some of the Veteran's health problems which are not currently service connected, including radiculopathy of the right upper extremity.  If effect, some of this medical opinion provides evidence against this claim.    

Additionally, in a July 2010 private opinion, the treating physician noted that he agreed with the November 2006 opinion which found that the Veteran is totally disabled and noted that the Veteran's cardiac complications certainly are potentially related to his cervical myelopathy and previous spine surgery.  The July 2010 private examiner did not provide rationale for his opinion.  

Notably, none of this evidence establishes the Veteran is currently unemployable due only to his service-connected disabilities.

The treatment records reflect the Veteran suffers from numerous additional conditions for which he is not service-connected, including: autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia, neurological issues of the right upper extremity, chronic obstructive pulmonary disease, hypertension, pulmonary embolis, pleural effusion, tricuspid valve replacement secondary endocarditis, benign prostatic hyperplasia, and atrial fibrillation.  Although the Board sympathizes that the Veteran suffers from these conditions, and clearly he can not work, they cannot be considered in determining whether the Veteran is entitled to TDIU based on his service-connected disabilities alone.

Finally, the Veteran was afforded a July 2010 VA examination.  The July 2010 VA examiner determined that the Veteran would be unable to perform work-place and occupational activities requiring prolonged walking; bending; lifting greater than 25 pounds; carrying greater than 25 pounds; repetitive bending, kneeling, crawling, climbing stairs, or ladders.  She additionally noted that the Veteran would be unable to drive due to the reduction in range of motion of the neck.  This opinion does not suggest that the Veteran is physically incapable of performing sedentary work due to the service connected disabilities.  The Board finds this opinion is highly probative as the examiner reviewed the Veteran's entire claims file before providing a clear opinion on the impact of his service-connected disabilities on his ability to work. 

Throughout the period on appeal the Veteran has consistently asserted that he is unable to work due to his service-connected disabilities.  The Board finds the Veteran is competent to report feeling neck pain and arm pain during work activities.  However, when weighed against the other evidence of record, the Board finds the evidence does not establish the Veteran is unemployable due to his service-connected abilities alone. 

With regard to the Veteran's assertions that his service-connected disabilities render him unable to work, it is important for the Veteran to understand that if there were no problems associated with his cervical spine or neuropathy and radiculopathy of the left upper extremity, there would be no basis for a compensable evaluation, let alone the 50 percent combined rating he is currently assigned for these disabilities.  Moreover, the evidence shows, and the Veteran's statements reiterate that he stopped working around October 2004, at approximately the age of 66.  There is no indication that the Veteran left work because of his service-connected disabilities. 

In fact, a detailed review of the record clearly reveals the Veteran's own assertion in numerous statements that he left work due to his autonomic dysreflexia, a disorder for which the Veteran has not been service-connected.  The Veteran's statements thus provide highly probative factual evidence against his own claim.  The Board has taken the Veteran's own statements into consideration in making this complex determination.  A review of the post-service medical records, as a whole, clearly supports the Veteran's own view that it was this nonservice problem that caused him to leave work. 

Based on the foregoing, the record contains evidence that the Veteran is currently unable to secure or follow substantially gainful employment.  However, the evidence does not establish the Veteran is unemployable due to only his service-connected disabilities.  Therefore, the Veteran's claim for TDIU is denied.





IV. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Complete VCAA duty to notify was satisfied prior to the rating decisions on appeal by way of letters sent to the Veteran in May 2005 and July 2005 (service connection) and April 2006 (TDIU) that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Although VCAA notice regarding his 1151 claim and Dingess notice were provided in November 2012, after the rating decision on appeal.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the November 2012 notice, the matters were readjudicated in a February 2013 supplemental statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and identified post-service treatment records.  The VA additionally attempted to obtain the Veteran's Vocational Rehabilitation service folder.  A formal finding in August 2012 noted that all procedures to obtain the vocational rehabilitation file had been correctly followed and all efforts to obtain these records have been exhausted and further attempts to obtain them would be futile.  The Veteran submitted private treatment records.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file. 

Discussion of the Veteran's August 2009 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  Indeed, as noted above, the Board remanded the Veteran's claims in October 2009, May 2011, and November 2012 for further development, and in October 2013 the Board obtained a VHA medical opinion.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, the Veteran was afforded examinations for his secondary claim associated with autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia and his service-connected cervical spine disability in March 2006 and July 2010. An addendum opinion was obtained in May 2011 and a VHA opinion was obtained in October 2013.  The October 2013 VHA examiner additionally addressed the Veteran's 1151 claim.  Moreover, his TDIU claim was addressed in the July 2010 VA examination and opinion.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Together, the Board finds that the VA examinations and opinions obtained are more than adequate as they are based on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, the earlier examination reports and opinions, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his secondary service connection claim, 1151 claim, and TDIU claim have been met.  38 C.F.R. § 3.159(c)(4).  

With respect to his direct service connection claim for autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia, as they relate to service, the Board notes that a VA medical opinion was not obtained.  The Board finds that an additional Remand to obtain such an opinion is not warranted. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of current autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia related to service is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  The Veteran has presented several theories as to why he believes his autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia should be service connected, but the fact remains that none of his theories have been bolstered by the opinion of any medical professional.  Accordingly, the Board finds that referral for an additional VA medical examination or opinion is not warranted.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded in November 2012, and a VHA opinion was requested in May 2013.  All those actions were accomplished, and there has been substantial compliance with the November 2012 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia, to include as secondary to service-connected postoperative cervical strain with anterior cervical diskectomy, fusion, left forminotomy, is denied.
 
Compensation under the provisions of 38 U.S.C.A. § 1151 for autonomic dysreflexia with heart electrical malfunctions and sinus bradycardia is denied.

Entitlement to a TDIU is denied.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


